[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
CT Page 1384-G
The court has reviewed, in camera, the files referenced in the letters dated February 10, 1995 to the undersigned and to Chief Clerk Kathleen Chase from Attorney William J. Scully. They appear to be limited to Trooper Post's personnel and internal investigation file.
As to these files, the court found nothing therein under the categories set forth in the notice of deposition dated November 3, 1994.
The court will seal this file for the Appellate Court in the event of an appeal.
Rittenband, J.